Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.	

Formal Matters
Applicant's response, filed 12 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-4, 8-10, and 21-27 are currently pending and have been examined.
Claims 1, 8, 21, 22, and 25 have been amended.
Claims 5-7 and 11-20 have been canceled.
Claims 1-4, 8-10, and 21-27 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120,121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 24 March 2018.

Objections
Claim 21 is objected to for the following informality:
efficacious in treating of the candidate patient's condition contains and erroneous “of”  (line 11 on p. 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Oleynik (US Patent App No 2015/0161331)[hereinafter Oleynik].
As per claim 1, Cossler teaches on the following:
a method of identifying a candidate patient, having a disease, for drug treatment, the method comprising is taught in the Detailed Description in ¶ 0082-84, ¶ 0095, ¶ 0061, and ¶ 0034-36 (teaching on a machine learning method for determining timing and dosage of certain administered pharmaceuticals);
generating and iteratively training a machine-learned prediction model is taught in the Detailed Description in ¶ 0103-106 (teaching on a supervised machine learning model for predicting timing and dosage of certain administered pharmaceuticals for patient);
said dataset including: training clinical variables for the plurality of patients is taught in the Detailed Description in ¶ 0053, ¶ 0103, and ¶ 0106 (teaching on a machine learning model utilizing past patient training data including clinical variables for the training set);
the training clinical variables for a respective patient at a given time indicative of physiological pathways related to the disease that the respective patient is progressing through at the given time, and is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time);
training labels for the plurality of patients, the training labels including at least one positive label for a patient that indicates the drug treatment is effective for the physiological pathways of the patient, and at least one negative label for another patient that indicates the drug was not effective for the other patient is taught in the Detailed Description in ¶ 0059, ¶ 0082-84, ¶ 0200, and ¶ 0077 (teaching on training labels for the patient training set including positive or negative (erroneous) treatment outcomes  - Examiner is interpreting effective under the definition of "fulfilling a specified function in fact, though not formally acknowledged as such", therefore an effective drug would fulfill the function of ensuring a positive outcome);
acquiring, for each time of a series of times, patient clinical variable data from the candidate patient is taught in the Detailed Description in ¶ 0037, ¶ 0060-61, ¶ 0102, ¶ 0106, and ¶ 0182 (teaching on receiving current time-series patient clinical data for determination of ideal treatment schedule);
wherein the acquired patients' clinical variable data for the time includes, or are used to determine, a plurality of characteristics of the candidate patient that are indicative of the candidate patient's disease progression state, and is taught in the Detailed Description in ¶ 0049, ¶ 0102, and ¶ 0161 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time);
applying, for each time of the series of times, the machine-learned prediction model ... to the plurality of characteristics of the candidate patient to generate a series of predictive values for the candidate patient is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-106 (teaching on a supervised machine learning model for predicting real-time risk levels associated timing and dosage of certain administered pharmaceuticals over a time series for the current patient  using continually updated patient clinical information); -AND-
the machine-learned prediction model coupled to receive the plurality of characteristics of the candidate patient at a respective time and to output a predictive value indicating whether the drug treatment will be effective for the candidate patient's physiological pathways at the respective is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-104 (teaching on the machine learning model predicting a risk level associated with an event wherein a clinically significant event includes the administering of a particular pharmaceutical at a particular time; a high risk level would indicate a drug is necessary to administer at the given time to ensure a positive outcome (treated as synonymous to effective for the patient’s pathways) for the patient).
Cossler fails to teach the following limitation of claim 1; Dodd, however, does teach:
configured as a gradient boosted decision tree is taught in the § 2. Method on p. 285 and § I. Introduction on p. 285 (teaching on utilizing a gradient boosted decision tree model for determining treatment effectiveness).
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining best treatment for a patient of Cossler with the gradient boosted decision tree model of Dodd with the motivation of utilizing a “more accurate prediction than a single decision tree” (Dodd in the § I. Introduction on p. 285).
Cossler and Dodd fail to teach the following limitation of claim 1; Oleynik, however, does teach:
wherein the machine-learned prediction model is trained using a dataset of acquired classified anonymized patient health record data obtained from a plurality of patients previously having said disease is taught in the Detailed Description in ¶ 0070, ¶ 0074, ¶ 0128-129, in the Figures at fig. 3A reference character 103, and fig. 11 reference characters 242 and 244 (teaching a machine learned model trained on collected anonymized past patient training data obtained from similar past patient datasets); 
information relating to the candidate patient's physiologic pathways affected by such disease is taught in the Detailed Description in ¶ 0047, ¶ 0074, ¶ 0109, ¶ 0128-129, in the Figures at fig. 3A reference character 88, and fig. 11 reference character 240 (teaching on receiving candidate patient data wherein the data is relevant to the patient's physiologic pathways affected - here the significant/direct parameters are parameters of each disease according to World Health Organization (WHO) classification that are known in medical field as predicting, affecting, or resulting from the treatment, prognosis, and progression of the patient's medical condition or disease which is related to the physiologic pathway affected by the disease); -AND-
and identifying the candidate patient for the drug treatment based on whether or not the drug treatment's mechanism of action is likely to be efficacious in treating the candidate patient's condition, based on the predictions output by the machine-learned prediction model for the candidate patient is taught in the Detailed Description in ¶ 0047, ¶ 0074, ¶ 0109, ¶ 0128-129, in the Figures at fig. 3A reference character 88, fig. 3B reference character 110, fig. 10, and fig. 11 reference character 246 (teaching on utilizing machine learning to determine a best treatment protocol relevant to the patient's physiologic pathways affected - here the significant/direct parameters are parameters of each disease according to World Health Organization (WHO) classification that are known in medical field as predicting, affecting, or resulting from the treatment, prognosis, and progression of the patient's medical condition or disease which is related to the physiologic pathway affected by the disease).
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining best treatment for a patient of Cossler with the classified anonymized patient health record data of Oleynik with the motivation of “excluding information that would reveal the identity of the patient, for example, the patient's legal name, social security number, fingerprints, etc.” (Oleynik in the Detailed Description in ¶ 0049 and ¶ 0070). Additionally, one having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining best treatment for a patient of Cossler with the drug treatment's mechanism of action is likely to be efficacious in treating the candidate patient's physiologic pathways affected of Oleynik with the motivation of better “analyz[ing] treatments and medical outcomes for patients with particular diseases, which would allow doctors to base their treatment decisions on computational and statistical evidence showing how similar patients were treated and the outcomes from such treatment” (Oleynik in the Background Art in ¶ 0005).
As per claim 2, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the anonymized patient health record data further includes (i) patient demographics, (ii) measurements of vital signs, (iii) physiological monitor data, (iv) the ward in which the patient is staying, (v) diagnosis and treatment information, (vi) lab test results, (vii) medication data, (viii) patient outcome information, (ix) clinical notes, or(x) patient medical history is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration history, progress notes, care plan information, physiological data, health history, vital signs, lab/pathology report data, etc.).
As per claim 3, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the anonymized patient health record data includes the patient population served by a hospital or clinic in terms of patient demographics, rates of disease incidence, or treatment practices is taught in the Detailed Description in ¶ 0033, ¶ 0084 and ¶ 0052-53 (teaching on the past patient training data containing demographic and standards of care within an organization).
As per claim 4, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the anonymized patient health record data is sourced from a database of the plurality of patients, a database of one or more care centers and patient populations, or from a database of multiple care centers and patient populations is taught in the Detailed Description in ¶ 0033, ¶ 0084, ¶ 0050, and ¶ 0052 (teaching on the past patient training data being sources from a single or multiple healthcare facilities or organizations databases).
As per claim 8, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 5. Cossler also teaches:
the method of claim 1, wherein the machine-learned prediction model obtains data from an electronic health records system, and is configured to compare in real time the candidate patient's acquired clinical variable data to the dataset of acquired classified anonymized patient health record data is taught in the Detailed Description in ¶ 0082-84 and ¶ 0050 (teaching on the machine learning model obtaining past patient data for use as training data from an electronic health records system and configured to compare the current patient's variable data to the most similar past patients' data set).

As per claim 21, Cossler teaches on the following:
a method of treating a candidate patient having a disease treatable by a drug, the method comprising is taught in the Detailed Description in ¶ 0082-84, ¶ 0095, ¶ 0061, and ¶ 0034-36 (teaching on a machine learning method for determining timing and dosage of certain administered pharmaceuticals);
generating and iteratively training a machine-learned prediction model is taught in the Detailed Description in ¶ 0103-106 (teaching on a supervised machine learning model for predicting timing and dosage of certain administered pharmaceuticals for patient);
said dataset including: training clinical variables for the plurality of patients is taught in the Detailed Description in ¶ 0053, ¶ 0103, and ¶ 0106 (teaching on a machine learning model utilizing past patient training data including clinical variables for the training set);
the training clinical variables for a respective patient at a given time indicative of physiological pathways related to the disease that the respective patient is progressing through at the given time, and is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time);
training labels for the plurality of patients, the training labels including at least one positive label for a patient that indicates the drug is effective for the physiological pathways of the patient, and at least one negative label for another patient that indicates the drug was not effective for the other patient is taught in the Detailed Description in ¶ 0059, ¶ 0082-84, ¶ 0200, and ¶ 0077 (teaching on training labels for the patient training set including positive or negative (erroneous) treatment outcomes  - Examiner is interpreting effective under the definition of "fulfilling a specified function in fact, though not formally acknowledged as such", therefore an effective drug would fulfill the function of ensuring a positive outcome);
determining, for each time of a series of times, the candidate patient's clinical variables is taught in the Detailed Description in ¶ 0037, ¶ 0060-61, ¶ 0102, ¶ 0106, and ¶ 0182 (teaching on receiving current time-series patient clinical data for determination of ideal treatment schedule);
wherein the candidate patient's clinical variables for the time include, or are used to determine, a plurality of characteristics of the candidate patient that are indicative of the candidate patient's disease progression state and is taught in the Detailed Description in ¶ 0049, ¶ 0102, and ¶ 0161 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time);
applying, for each time of the series of times, the machine-learned prediction model ... to the plurality of characteristics of the candidate patient to generate a series of predictive values for the candidate patient is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-106 (teaching on a supervised machine learning model for predicting real-time risk levels associated timing and dosage of certain administered pharmaceuticals over a time series for the current patient  using continually updated patient clinical information);
the machine-learned prediction model coupled to receive the plurality of characteristics of the candidate patient at a respective time and to output a predictive value indicating whether the drug will be effective for the candidate patient's physiological pathways at the respective time is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-104 (teaching on the machine learning model predicting a risk level associated with an event wherein a clinically significant event includes the administering of a particular pharmaceutical at a particular time; a high risk level would indicate a drug is necessary to administer at the given time to ensure a positive outcome (treated as synonymous to effective for the patient’s pathways) for the patient); -AND-
and administering the drug to the identified candidate patient responsive to identifying the candidate patient is taught in the Detailed Description in ¶ 0061, ¶ 0117, and ¶ 0195 (teaching on utilizing the risk level assessment to prompt the performance of administering certain pharmaceuticals at a specific timing and/or dosage for the current patient).
Cossler fails to teach the following limitation of claim 21; Dodd, however, does teach:
configured as the gradient boosted decision tree is taught in the § 2. Method on p. 285 and § I. Introduction on p. 285 (teaching on utilizing a gradient boosted decision tree model for determining treatment effectiveness).
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining best treatment for a patient of Cossler with the gradient boosted decision tree model of Dodd with the motivation of utilizing a “more accurate prediction than a single decision tree” (Dodd in the § I. Introduction on p. 285).
Cossler and Dodd fail to teach the following limitation of claim 21; Oleynik, however, does teach:
wherein the machine-learned prediction model is trained using a dataset of acquired classified anonymized patient health record data obtained from a plurality of patients previously having said disease is taught in the Detailed Description in ¶ 0070, ¶ 0074, ¶ 0128-129, in the Figures at fig. 3A reference character 103, and fig. 11 reference characters 242 and 244 (teaching a machine learned model trained on collected anonymized past patient training data obtained from similar past patient datasets);
information relating to the candidate patient's physiologic pathways affected by such disease is taught in the Detailed Description in ¶ 0047, ¶ 0074, ¶ 0109, ¶ 0128-129, in the Figures at fig. 3A reference character 88, and fig. 11 reference character 240 (teaching on receiving candidate patient data wherein the data is relevant to the patient's physiologic pathways affected - here the significant/direct parameters are parameters of each disease according to World Health Organization (WHO) classification that are known in medical field as predicting, affecting, or resulting from the treatment, prognosis, and progression of the patient's medical condition or disease which is related to the physiologic pathway affected by the disease); -AND-
identifying the candidate patient for the drug treatment based on whether or not the drug's mechanism of action is likely to be efficacious in treating of the candidate patient's condition, based on the predictions output by the machine-learned prediction model for the candidate patient is taught in the Detailed Description in ¶ 0047, ¶ 0074, ¶ 0109, ¶ 0128-129, in the Figures at fig. 3A reference character 88, fig. 3B reference character 110, fig. 10, and fig. 11 reference character 246 (teaching on utilizing machine learning to determine a best treatment protocol relevant to the patient's physiologic pathways affected - here the significant/direct parameters are parameters of each disease according to World Health Organization (WHO) classification that are known in medical field as predicting, affecting, or resulting from the treatment, prognosis, and progression of the patient's medical condition or disease which is related to the physiologic pathway affected by the disease).
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining best treatment for a patient of Cossler with the classified anonymized patient health record data of Oleynik with the motivation of “excluding information that would reveal the identity of the patient, for example, the patient's legal name, social security number, fingerprints, etc” (Oleynik in the Detailed Description in ¶ 0049 and ¶ 0070). Additionally, one having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining best treatment for a patient of Cossler with the drug treatment's mechanism of action is likely to be efficacious in treating the candidate patient's physiologic pathways affected of Oleynik with the motivation of better “analyz[ing] treatments and medical outcomes for patients with particular diseases, which would allow doctors to base their treatment decisions on computational and statistical evidence showing how similar patients were treated and the outcomes from such treatment” (Oleynik in the Background Art in ¶ 0005).
As per claim 22, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 21. Cossler also teaches:
the method of claim 21, wherein the anonymized patient health record data further includes (i) patient demographics, (ii) measurements of vital signs, (iii) physiological monitor data, (iv) the ward in which the patient is staying, (v) diagnosis and treatment information, (vi) lab test results, (vii) medication data, (viii) patient outcome information, (ix) clinical notes, or (x) patient medical history is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration history, progress notes, care plan information, physiological data, health history, vital signs, lab/pathology report data, etc.).
As per claim 23, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 21. Cossler also teaches:
the method of claim 21, wherein the anonymized patient health record data includes the patient population served by a hospital or clinic in terms of patient demographics, rates of disease incidence, or treatment practices is taught in the Detailed Description in ¶ 0033, ¶ 0084 and ¶ 0052-53 (teaching on the past patient training data containing demographic and standards of care within an organization).
As per claim 24, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 21. Cossler also teaches:
the method of claim 21, wherein the anonymized patient health record data is sourced from a database of the plurality of patients, a database of one or more care centers and patient populations, or from a database of multiple care centers and patient populations is taught in the Detailed Description in ¶ 0033, ¶ 0084, ¶ 0050, and ¶ 0052 (teaching on the past patient training data being sources from a single or multiple healthcare facilities or organizations databases).
As per claim 25, the combination of Cossler, Dodd, and Oleynik teach on all of the limitations of claim 21. Cossler also teaches:
the method of claim 21, wherein the machine-learned prediction model obtains data from an electronic health records system, and is configured to compare in real time the candidate patient's acquired clinical variable data to the dataset of acquired classified anonymized patient health record data is taught in the Detailed Description in ¶ 0082-84 and ¶ 0050 (teaching on the machine learning model obtaining past patient data for use as training data from an electronic health records system and configured to compare the current patient's variable data to the most similar past patients' data set).

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Oleynik (US Patent App No 2015/0161331)[hereinafter Oleynik] in further view of Question - Sensitivity and specificity: Are they measures of validity or reliability, ResearchGate (Answered on June 6, 2014)[hereinafter ResearchGate].
As per claim 9, the combination of Cossler, Dodd, and Oleynik discloses all of the limitations of claim 1. The combination of Cossler, Dodd, and Oleynik fails to teach on the limitation of claim 9. However, ResearchGate does discloses the following:
the method of claim 1, wherein the classified anonymized patient health record data includes an operating point that balances measurements of specificity and sensitivity in order to effectively treat as many patients as possible or to maximize the effect of a drug in a patient population is taught in the David Martin Ward Powers response on p. 2 dated June 6, 2014 (teaching on using an optimized operating point for maximizing the leeway of both the sensitivity and specificity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the machine learning method for determining best treatment for a patient of Cossler, Dodd, and Oleynik to include an operating point for balancing the specificity and sensitivity of the treatment suggestions as taught by ResearchGate with the motivation of “determin[ing] diagnostic power i.e. validity and reliability of a test” (ResearchGate at Prasanta Mahapatra response on p. 2 dated May 5, 2014).
As per claim 26, the combination of Cossler, Dodd, and Oleynik discloses all of the limitations of claim 21. The combination of Cossler, Dodd, and Oleynik fails to teach on the limitation of claim 26. However, ResearchGate does discloses the following:
the method of claim 21, wherein the classified anonymized patient health record data includes an operating point that balances measurements of specificity and sensitivity in order to effectively treat as many patients as possible or to maximize the effect of a drug in a patient population is taught in the David Martin Ward Powers response on p. 2 dated June 6, 2014  (teaching on using an optimized operating point for maximizing the leeway of both the sensitivity and specificity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the machine learning method for determining best treatment for a patient of Cossler, Dodd, and Oleynik to include an operating point for balancing the specificity and sensitivity of the treatment suggestions as taught by ResearchGate with the motivation of “determin[ing] diagnostic power i.e. validity and reliability of a test” (ResearchGate at Prasanta Mahapatra response on p. 2 dated May 5, 2014).

Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Oleynik (US Patent App No 2015/0161331)[hereinafter Oleynik] in further view of in further view of Amish Barochia et al., Eritoran tetrasodium (E5564) Treatment for Sepsis: Review of Preclinical and Clinical Studies, 7(4) EXPERT OPIN DRUG METAB TOXICOL. 479–494 (April 2011)[hereinafter Barochia].
As per claim 10, the combination of Cossler, Dodd, and Oleynik discloses all of the limitations of claim 1. Cossler, Dodd, and Oleynik fail to teach on the limitation of claim 10. However, Barochia does discloses the following:
the method of claim 1, wherein the drug treatment includes administration of resatorvid, Zoptrex, eritoran, talactoferrin alfa, a 5-HT4 agonist, a TLR-4 inhibitor, a PCSK9 inhibitor, anacetrapib or thrombomodulin alfa is taught in the Background (teaching on the importance of recognizing the potential for side effects when treating with drotrecogin alfa).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical treatment decision support system of Cossler, Dodd, and Oleynik to include treating with either resatorvid, Zoptrex, eritoran, talactoferrin alfa, a 5-HT4 agonist, a TLR-4 inhibitor, a PCSK9 inhibitor, anacetrapib or thrombomodulin alfa agonist as taught by Barochia. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the specific treatment, eritoran, of Barochia for general drug treatment to be administered of Cossler, Dodd, and Oleynik. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 27, the combination of Cossler, Dodd, and Oleynik discloses all of the limitations of claim 21. Cossler, Dodd, and Oleynik fail to teach on the limitation of claim 10. However, Barochia does discloses the following:
the method of claim 21, wherein the drug treatment includes administration of resatorvid, Zoptrex, eritoran, talactoferrin alfa, a 5-HT4 agonist, a TLR-4 inhibitor, a PCSK9 inhibitor, anacetrapib or thrombomodulin alfa is taught in the Background (teaching on the importance of recognizing the potential for side effects when treating with drotrecogin alfa).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical treatment decision support system of Cossler, Dodd, and Oleynik to include treating with either resatorvid, Zoptrex, eritoran, talactoferrin alfa, a 5-HT4 agonist, a TLR-4 inhibitor, a PCSK9 inhibitor, anacetrapib or thrombomodulin alfa agonist as taught by Barochia. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the specific treatment, eritoran, of Barochia for general drug treatment to be administered of Cossler, Dodd, and Oleynik. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Claims 1-4, 8-10, and 21-27 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second, the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part a machine learning model wherein said model generates a treatment effectiveness predictive value indicating whether the drug treatment will be effective for the patient’s physiological pathway using a gradient boosted decision tree and iteratively adjusting the machine learning model using training labeled historic patient data. The use of a machine learning model and adjusting said model with historical training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).
Applicant’s arguments, filed 17 May 2021 with respect to 35 USC § 102 and § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Cossler, Dodd, and Oleynik, as per the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN OLEYNIK whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 05096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        



/EVANGELINE BARR/
Primary Examiner, Art Unit 3626